DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/EP2018/066020, filed 15 Jun 2018; and claims benefit of foreign priority document EP 17305739.9, filed 16 Jun 2017; this foreign priority document is in English.

Claims 1-19 are pending in the current application. Claims 1-11, drawn to non-elected inventions, are withdrawn. Claims 12-19 are examined on the merits herein.

Election/Restrictions
Applicant's election with traverse of Group III, claims 12-19, in the reply filed on 16 Aug 2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature of the heat-treated pooled human platelet lysate is not taught by the prior art.  This is not found persuasive because Applicant remarks that Copland et al. does not teach the heat-treated pooled human platelet lysate having the fibrinogen content recited in claim 10. However, the method recited in claim 1 does not recite the product having a specific fibrinogen content and recites a general step of purifying the product not requiring specific methods, conditions, or degree of purity, and the product recited in independent claim 10 is not dependent on a specific method of making. Therefore the common feature between the inventions is a heat-treated pooled human platelet lysate, such as taught in Copland et al. as detailed in the rejection of record, and is not limited to the structure having the fibrinogen content recited in claim 10. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 Aug 2022.

Applicant's election of species with traverse of the disorder of ALS in the reply filed on 16 Aug 2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature of the heat-treated pooled human platelet lysate is not taught by the prior art.  This is not found persuasive for the reasons detailed above.
Upon reconsideration of the prior art, search and examination has expanded to include the disorder of stroke, cerebral insult of hypoxia resultant from stroke, Alzheimer’s disease, and Parkinson's disease.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 depends from claim 10 which recites a heat-treated pooled human platelet lysate having a recited fibrinogen content. The phrases "preferably" and "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) providing "Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim." In this case it is not clear whether the preferences are limitations. Claims 13-19 depend from claim 12 and incorporate all limitations therein.
Regarding claim 18, the phrases "more specifically", "preferably", and "more preferably" with regard to the route of administration renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) providing "Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim." In this case it is not clear whether the examples or preferences are limitations. For the purpose of examination, the claim scope is interpreted as encompassing all forms of administration by the intracerebroventricular route. Claim 19 depends from claim 18 and incorporates all limitations therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayon et al. (Thromb. Haemost., 2013, 110, p323–330, provided by Applicant in IDS mailed 13 Dec 2019) in view of Burnouf-2016 (Burnouf et al., Biomaterials, 2016, 76, p371-387, Available online 28 October 2015, provided by Applicant in IDS mailed 13 Dec 2019), Copland et al. (Biomaterials, 2013, 34, p7840-7850, provided by Applicant in IDS mailed 13 Dec 2019) and Burnouf-2010 (Burnouf et al., Biotechnol. Appl. Biochem., 2010, 56, p151–160, cited in PTO-892).
Hayon et al. teaches tissue regeneration secondary to activation of endogenous neural stem cells (eNSC) can be enhanced by delivering platelets to the ischaemic brain. Platelet lysate (PLT) as injected to the lateral ventricles after permanent middle cerebral artery occlusion (PMCAO) in rats. Platelets significantly increased eNSC proliferation and angiogenesis in the subventricular zone (SVZ) and in the peri-lesion cortex. Functional outcome was significantly improved and injury size was significantly reduced in rats treated with PLT suggesting additional neuroprotective effects. In conclusion, local delivery of PLT to the lateral ventricles induces angiogenesis, neurogenesis and neuroprotection and reduces behavioural deficits after brain ischaemia. (page 323, abstract) Hayon et al. teaches activation of endogenous neural stem cells (eNSC) has been proposed as a novel form of therapy in a variety of neurological disorders, including stroke. (page 323, left column, paragraph 1) Hayon et al. teaches the platelet lysates were obtained from healthy volunteers according to institutional Blood Bank regulations, (page 324, left column, first full paragraph) implying the platelet lysates are human platelet lysates. Hayon et al. teaches the platelet lysate was administered by injection to the lateral ventricle, (page 324, paragraph spanning left and right column) which is administered by the intracerebroventricular route (page 323, right column, paragraph 3). Hayon et al. teaches the intracerebroventricular administration delivery is far from perfect, and should be viewed as proof of concept to explore systemic or intra-thecal administration. (page 329, right column, paragraph 1) 
Hayon et al. does not specifically disclose the human platelet lysates being a heat-treated pooled human platelet lysate having the recited fibrinogen content. (claim 12) 
Burnouf-2016 teaches the essential physiological role of platelets in wound healing and tissue repair builds the rationale for the use of human platelet derivatives in regenerative medicine. Abundant growth factors and cytokines stored in platelet  granules can be naturally released by thrombin activation and clotting or artificially by freeze/thaw-mediated platelet lysis, sonication or chemical treatment. (page 371, abstract) Burnouf-2016 teaches the functional classes of substances in platelet granules are known. (page 372, figure 1) Burnouf-2016 teaches series of reports have shown that both allogeneic and autologous human platelet lysate (HPL) are superior to fetal bovine serum (FBS) for stimulation of cell proliferation. (page 374, left column, paragraph 2) Burnouf-2016 teaches key questions still need to be addressed systematically, ideally in advance of future studies, to clarify specifications of this fascinating new human blood product, such as is the depletion of leukocytes and fibrinogen advantageous or necessary. (page 383, left column, paragraph 2) 
Copland et al. teaches Human platelet lysate (PL) represents an attractive alternative to fetal bovine serum (FBS) for the ex vivo expansion of human mesenchymal stromal cells (MSCs). Pools of outdated plateletpheresis products underwent a double freezee/thaw centrifugation and filtration to produce unfractionated platelet lysates (uPL), followed by a temperature controlled clotting procedure to produce a fibrinogen depleted platelet lysate (fdPL). Fibrinogen depletion affected neither the mitogenic properties of PL or growth factor content, however fdPL was less prone to develop precipitate over time. The data suggest that fibrinogen negatively affects the immunomodulatory functions of MSCs. (page 7840, abstract) Copland et al. teaches incubating the unfractionated platelet lysates at 37 °C (page 7844, left column, paragraph 2 to right column, paragraph 2; page 7842, table 1)
Burnouf-2010 teaches there is emerging interest in the use of standardized virally inactivated human platelet lysate preparations rich in GFs (growth factors) for cell cultures, cell therapy and clinical applications. Apheresis platelet concentrates were treated by the S/D (solvent/detergent) viral inactivation procedure, then subjected to an oil extraction followed by adsorption with activated charcoal and finally sterile-filtered. PDGF-AB and VEGF were essentially completely removed by the charcoal treatment. (page 151, abstract) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 in order to select the human platelet lysates administered to be a heat-treated pooled human platelet lysate where fibrinogen is essentially completely removed. One of ordinary skill in the art would have been motivated to combine Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 with a reasonable expectation of success because Burnouf-2016 teaches consideration if the depletion of leukocytes and fibrinogen in human platelet lysates is advantageous or necessary, Copland et al. teaches fibrinogen depletion affected neither the mitogenic properties of PL or growth factor content, however fdPL was less prone to develop precipitate over time and the data suggest that fibrinogen negatively affects the immunomodulatory functions of MSCs, and Burnouf-2010 teaches methods of essentially completely removing components of human platelet lysates are known in the art. See also MPEP 2144.04 at VII. providing "Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious." and "Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966)" In this case the prior art suggests the particular form of a fibrinogen depleted platelet lysate and suggests methods of essentially completely removing components of human platelet lysates are known in the art. Further, Copland et al. teaches fibrinogen depleted platelet lysate provides advantages in that fdPL was less prone to develop precipitate over time and that fibrinogen negatively affects the immunomodulatory functions of MSCs, suggesting one of ordinary skill in the art would have been motivated to select the purified form. Therefore it would have been obvious to select the human platelet lysates administered to be a heat-treated pooled human platelet lysate where fibrinogen is essentially completely removed.  
Claim 19 recites the method wherein said platelet lysate is adapted to be administered with a programmable medication pump. MPEP 2111.04 provides claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In this case the claim language does not appear to require the step of administration with a programmable medication pump, and the structure of the human platelet lysates administered by injection is capable of being administered with a programmable medication pump. Therefore the prior art teaches a formulation that meets the structural limitations of the formulation administered being adapted to be administered with a programmable medication pump.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon et al. (Thromb. Haemost., 2013, 110, p323–330, provided by Applicant in IDS mailed 13 Dec 2019) in view of Burnouf-2016 (Burnouf et al., Biomaterials, 2016, 76, p371-387, Available online 28 October 2015, provided by Applicant in IDS mailed 13 Dec 2019), Copland et al. (Biomaterials, 2013, 34, p7840-7850, provided by Applicant in IDS mailed 13 Dec 2019) and Burnouf-2010 (Burnouf et al., Biotechnol. Appl. Biochem., 2010, 56, p151–160, cited in PTO-892) as applied to claims 12-14 and 17-19, and further in view of Ferdinand et al. (Exp. & Trans. Stroke Med., 2016, 8(9), 8 pages, cited in PTO-892).
Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 teaches as above.
Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 does not specifically teach the neurological disorder is a cerebral insult selected from hypoxia or traumatic brain injury. (claim 16)
Ferdinand et al. teaches hypoxia is a common occurrence following stroke and associated with poor clinical and functional outcomes. Normal oxygen physiology is a finely controlled mechanism from the oxygenation of haemoglobin in the pulmonary capillaries to its dissociation and delivery in the tissues. In no organ is this process more important than the brain, which has a number of vascular adaptions to be able to cope with a certain threshold of hypoxia, beyond which further disruption of oxygen delivery potentially leads to devastating consequences. Ferdinand et al. teaches cerebral vascular occlusion completely obliterates oxygen delivery to its target tissue. (page 1, abstract) Ferdinand et al. teaches the  brain has no oxygen or glucose stores, therefore complete disruption of cerebral blood flow very rapidly results in an anoxic, hypoglycaemic state, which via a variety of mechanisms ultimately leads to cell death. (page 2, left column, paragraph 2)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 further in view of Ferdinand et al. to select the treatment of cerebral insult selected from hypoxia. One of ordinary skill in the art would have been motivated to combine Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 further in view of Ferdinand et al. with a reasonable expectation of success because Hayon et al. teaches treatment of stroke and Ferdinand et al. teaches hypoxia is a common occurrence following stroke, suggesting it would have been obvious to treat both stroke and cerebral insult selected from hypoxia.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon et al. (Thromb. Haemost., 2013, 110, p323–330, provided by Applicant in IDS mailed 13 Dec 2019) in view of Burnouf-2016 (Burnouf et al., Biomaterials, 2016, 76, p371-387, Available online 28 October 2015, provided by Applicant in IDS mailed 13 Dec 2019), Copland et al. (Biomaterials, 2013, 34, p7840-7850, provided by Applicant in IDS mailed 13 Dec 2019) and Burnouf-2010 (Burnouf et al., Biotechnol. Appl. Biochem., 2010, 56, p151–160, cited in PTO-892) as applied to claims 12-14 and 17-19, and further in view of Anitua et al. (PLoS ONE, 2013, 8(9): e73118, 13 pages, cited in PTO-892).
Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 teaches as above. Hayon et al. futher teaches platelets contain bioactive components such as platelet-derived growth factor (PDGF), fibroblast growth factor (FGF), transforming growth factor β (TGFβ), epidermal growth factor (EGF), vascular endothelial growth factor (VEGF), and insulin growth factor (IGF). (page 323, left column, paragraph 2)
Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 does not specifically teach the neurological disorder is Alheimer's disease. (claim 15)
Anitua et al. teaches the administration of plasma rich in platelet growth factors (platelet-derived product) to treat Alzheimer’s disease. (Abstract) Anitua et al. teaches plasma rich in growth factors (PRGF-Endoret or formerly Endoret) consists of a supernatant enriched in plasma and platelet-derived proteins and morphogens including platelet-derived growth factor (PDGF), transforming growth factor beta (TGF-β), VEGF, fibroblast growth factor (FGF), epidermal growth factor (EGF), IGF-I and nerve growth factor (NGF) among others. (paragraph spanning page 1-2) Antiua et al. teaches treatment of Alzheimer’s disease because Alzheimer’s disease is characterized by a decreased level of neurotrophic factors including “insulin like growth factor (IGF-I), brain-derived growth factor (BDNF), and vascular endothelial growth factor (VEGF) among others” (page 1, paragraph spanning left and right column). Anitua et al. teaches the working example of administration of plasma rich in growth factors intranasally into the mouse animal model for Alzheimer’s disease. (page 2, right column, paragraph 2)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 further in view of Anitua et al. to substitute the subject to be treated to be in need of treatment of Alzheimer’s disease. One of ordinary skill in the art would have been motivated to combine Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 further in view of Anitua et al. with a reasonable expectation of success because both Hayon et al. and Anitua et al. are drawn to the use of human platelet lysates for the treatment of neurological disorders based on its neuroprotective abilities and growth factors, Anitua et al. suggests intranasal administration of plasma rich in growth factors in animal models of Alzheimer’s disease, Hayon et al. provides the working example of intracerebroventricular administration of HPLs performed in animal models of stroke, and Burnouf-2016, Copland et al., and Burnouf-2010 provide guidance for selecting the human platelet lysate to be heat-treated pooled human platelet lysate where fibrinogen is essentially completely removed. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon et al. (Thromb. Haemost., 2013, 110, p323–330, provided by Applicant in IDS mailed 13 Dec 2019) in view of Burnouf-2016 (Burnouf et al., Biomaterials, 2016, 76, p371-387, Available online 28 October 2015, provided by Applicant in IDS mailed 13 Dec 2019), Copland et al. (Biomaterials, 2013, 34, p7840-7850, provided by Applicant in IDS mailed 13 Dec 2019) and Burnouf-2010 (Burnouf et al., Biotechnol. Appl. Biochem., 2010, 56, p151–160, cited in PTO-892) as applied to claims 12-14 and 17-19, and further in view of Gouel et al. (J. Tissue Eng. Regen. Med., 2017, 11, p3236–3240, Published online 12 December 2016, provided by Applicant in IDS mailed 26 Jul 2022).
Gouel et al. is published less than 1 year before the filing date of foreign priority document EP 17305739.9, filed 16 Jun 2017, and has common inventors as the application. However, Gouel et al. lists a different inventive entity than the application, and the record does not show that Gouel et al. falls under an exception under 35 USC 102(b)(1), therefore Gouel et al. qualifies as prior art under 35 USC 102 (a)(1).
Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 teaches as above.
Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 does not specifically teach the neurological disorder is ALS. (elected species, claim 15)
Gouel et al. teaches human platelet lysates (HPLs) are being developed as a novel, effective biotherapy for neurodegenerative diseases. Gouel et al. teaches HPLs had marked neuroprotective abilities in cell-based models of Parkinson’s disease and amyotrophic lateral sclerosis (the LUHMES and NSC-34 cell lines, respectively). Gouel et al. teaches the results suggest that HPLs-based therapies could be used to prevent neuronal loss in neurodegenerative diseases while overcoming the limitations currently associated with use of recombinant growth factors (rGFs). (page 3236, abstract) Gouel et al. teaches in vivo, HPLs might increase the survival of new brain cells and may constitute an attractive therapeutic strategy in neurodegenerative diseases. To this end, intracerebroventricular or intranasal administration of HPLs will be performed in animal models of PD and ALS in our future studies. (page 3240, right column, paragraph 1)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 further in view of Gouel et al. to substitute the subject to be treated to be in need of treatment of Parkinson’s disease or amyotrophic lateral sclerosis. One of ordinary skill in the art would have been motivated to combine Hayon et al. in view of Burnouf-2016, Copland et al., and Burnouf-2010 further in view of Gouel et al. with a reasonable expectation of success because both Hayon et al. and Gouel et al. are drawn to the use of human platelet lysates for the treatment of neurological disorders based on its neuroprotective abilities, Gouel et al. suggests intracerebroventricular or intranasal administration of HPLs will be performed in animal models of PD and ALS, Hayon et al. provides the working example of intracerebroventricular administration of HPLs performed in animal models of stroke, and Burnouf-2016, Copland et al., and Burnouf-2010 provide guidance for selecting the human platelet lysate to be heat-treated pooled human platelet lysate where fibrinogen is essentially completely removed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-22 of copending Application No. 16/087,471 (reference application) in view of Burnouf-2016 (Burnouf et al., Biomaterials, 2016, 76, p371-387, Available online 28 October 2015, provided by Applicant in IDS mailed 13 Dec 2019), Copland et al. (Biomaterials, 2013, 34, p7840-7850, provided by Applicant in IDS mailed 13 Dec 2019) and Burnouf-2010 (Burnouf et al., Biotechnol. Appl. Biochem., 2010, 56, p151–160, cited in PTO-892). 
Reference Claims 10-22 of the reference application are drawn to a method of treating a neurological disorder comprising administering an effective amount of a platelet pellet lysate modified by a heat treatment, said lysate having a total protein content of less than 70% of the total protein content of the non-heat-treated lysate. Reference claims 11-14 are drawn to disorders corresponding to claims 13-16. Reference claims 15-17 and 20-21 are drawn to the route of administration corresponding to claims 17-19. 
Reference Claims 10-22 do not specifically disclose the platelet pellet lysate is a pooled human pellet lysate or the specific fibrinogen content. (claim 12) 
Burnouf-2016 teaches as above. 
Copland et al. teaches as above.
Burnouf-2010 teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Reference Claims 10-22 in view of Burnouf-2016, Copland et al., and Burnouf-2010 in order to select the platelet pellet lysate to be a pooled human pellet lysate where fibrinogen is essentially completely removed. One of ordinary skill in the art would have been motivated to combine Reference Claims 10-22 in view of Burnouf-2016, Copland et al., and Burnouf-2010 with a reasonable expectation of success because Burnouf-2016, Copland et al., and Burnouf-2010 as above suggest the advantages for selecting the platelet lysate to be pooled human pellet lysate and where fibrinogen is essentially completely removed, and Reference Claims 10-22 suggest removing the protein content of the platelet lysate. Therefore the prior art provides guidance for selecting the pooled human pellet lysate where fibrinogen is essentially completely removed from within the scope of the platelet pellet lysate recited in Reference Claims 10-22.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623